In an action for rent, the plaintiff appeals from an order of the Supreme Court, Kings County, entered April 17, 1964, which denied its motion for summary judgment. Order reversed, without costs; plaintiff’s motion for summary judgment granted; and action remitted to the court below for the purpose of determining and assessing the damages and for the entry of an appropriate judgment in the plaintiff’s favor. The affidavit in opposition to the motion was made by defendant’s attorney, who has no personal knowledge of the facts. Such affidavit is insufficient to create an issue of fact. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.